Exhibit 10.3
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of December 22, 2009
(this “Amendment”) by and between Stephen Adams, in his individual capacity, and
Stephen Adams and his successors, as trustee under the Stephen Adams Living
Trust (the “Trust” and, together with each of the foregoing Persons, the
“Borrower”), and Thor Industries, Inc. (the “Lender”).
     WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of January 15, 2009 (the “Credit Agreement”); and
     WHEREAS, the Borrower and the Lender desire to modify and amend certain
provisions of the Credit Agreement, as provided herein.
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties agree that the Credit Agreement is hereby amended
as follows:
     1. Capitalized Terms. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement,
as amended by this Amendment.
     2. Amendments to Credit Agreement.
     a) Amendment of Certain Defined Terms. Article 9 of the Credit Agreement is
hereby amended by (i) deleting the defined terms “Collateral”, “Collateral and
Guarantee Requirement”, “Security Documents” and “Transaction Liens”,
(ii) deleting the defined terms “Material Adverse Effect” and “Transaction
Documents” and replacing each such defined term in its entirety with the new
definition of such term set forth below, and (iii) adding the following new
defined terms set forth below:
“Adams/Lemonis Credit Agreement” means that certain Credit Agreement, dated as
of December 22, 2009, by and between the Borrower, Marcus Lemonis and the Lender
(as amended, restated, supplemented or otherwise modified from time to time).
“Excluded Assets” means, collectively, (i) any and all direct and indirect
legal, equitable and beneficial ownership interests of the Borrower in
FreedomRoads and any of its subsidiaries and (ii) any notes, instruments and
other documents evidencing Indebtedness owed to the Borrower by FreedomRoads or
any of its subsidiaries, and all rights of the Borrower in respect of such
Indebtedness.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, assets, liabilities (actual or
contingent), or financial condition of the Borrower; (b) a material impairment
of the ability of the Borrower to perform the Borrower’s obligations under any
Transaction Document to which the Borrower is a party; or (c) a material adverse

1



--------------------------------------------------------------------------------



 



effect upon the legality, validity, binding effect or enforceability against the
Borrower of any Transaction Document to which the Borrower is a party.
“Permanent Disability” shall be deemed to have occurred, with respect to any
Person, if (i) such Person becomes physically or mentally incapacitated or
disabled so that such Person is unable, with or without reasonable
accommodation, to perform substantially the same professional services as such
Person performed prior to incurring such incapacity or disability, and (ii) such
incapacity or disability continues for 90 consecutive days.
“Second Credit Agreement” means that certain Credit Agreement, dated as of
January 30, 2009, by and between the Borrower and the Lender (as amended,
restated, supplemented or otherwise modified from time to time).
“Transaction Documents” means this Agreement, the Notes and each other
agreement, if any, executed pursuant to or in connection with the foregoing.
     b) Deletion of Certain Sections. The Credit Agreement is hereby amended by
deleting the following Sections: Section 2.4 (Mandatory Prepayments),
Section 3.1(g) (Collateral and Guarantee Requirement), Section 4.15 (Consents),
Section 5.8(b), Sections 6.2(a) and 6.2(c), Section 6.3 (Restrictive
Agreements), Section 7.1(i) (Lien Defects) and Sections 8.5(b) and 8.5(e).
     c) Deletion of Certain Exhibits. The Credit Agreement is hereby amended by
deleting Exhibit C (Form of Guarantee Agreement) and Exhibit D (Form of Pledge
Agreement).
     d) Amendment to Section 4.2. Section 4.2 of the Credit Agreement is hereby
amended by deleting such Section its entirety and replacing it with the
following:
Section 4.2 Authorization; No Contravention. The execution and delivery of, and
the performance by the Borrower of his obligations under, each Transaction
Document to which the Borrower is party, do not and will not (i) conflict with,
or result in any breach or contravention of, or the creation of any Lien under,
(A) any Contractual Obligation to which the Borrower is a party or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or the Borrower’s property is subject; or
(ii) violate any Law applicable to the Borrower.
     e) Amendment to Section 4.7. Section 4.7 of the Credit Agreement is hereby
amended by deleting the first sentence of such Section.
     f) Amendment to Section 4.10. Section 4.10 of the Credit Agreement is
hereby amended by deleting the first sentence of such Section it its entirety
and replacing it with the following:
Section 4.10 Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, other Contractual Obligations and all corporate or
other restrictions to which the Borrower is subject, and all other matters known
to the Borrower, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

2



--------------------------------------------------------------------------------



 



     g) Amendment to Section 5.5. Section 5.5 of the Credit Agreement is hereby
amended by deleting the words “(except with respect to the Borrower’s properties
constituting Collateral)”.
     h) Amendment to Section 6.2. Subsection (d) of Section 6.2 of the Credit
Agreement is hereby amended by deleting the words “(other than the Collateral)”.
     i) Amendment to Section 6.5. Section 6.5 of the Credit Agreement is hereby
amended by deleting such Section it its entirety and replacing it with the
following:
Section 6.5 Restrictions on Transfer. The Borrower will not, directly or
indirectly, by voluntary or involuntary means, make any sale, transfer,
assignment or other disposition of any property or assets of the Borrower (other
than any Excluded Assets) with a fair market value in excess of an amount set
forth on Schedule 6.5 hereof to a member of the Borrower’s family, charitable
organization, a trust established for the benefit of a member of the Borrower’s
family or an Affiliate of the Borrower.
     j) Amendments to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended (i) by deleting subsections (e) and (k) of such Section in their
entirety and replacing them with the following subsections (e) and (k) as set
forth below, (ii) by deleting the word “or” at the end of clause (m), (iii) by
deleting the period at the end of clause (n) and replacing it with “; or”, and
(iv) by adding new subsections (o) and (p) as set forth below:
(e) Cross Payment Default. (A) The Borrower or FreedomRoads shall fail to make
any payment when due (whether by scheduled maturity, required prepayment, margin
call, acceleration, demand or otherwise but after giving effect to any
applicable grace period) in respect of any Indebtedness (other than Indebtedness
hereunder, or Indebtedness under the Second Credit Agreement or the
Adams/Lemonis Credit Agreement) having an aggregate notional or principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) equal to or
more than the Threshold Amount (“Material Financial Obligations”), or (B) the
Borrower or FreedomRoads shall fail to observe or perform any other agreement or
condition relating to any such Material Financial Obligation, or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, which results in the acceleration of such Material Financial
Obligation prior to its stated maturity; or
(k) Criminal Proceedings. The Borrower shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of the Borrower
which in the good faith judgment of the Lender could have a Material Adverse
Effect on the business of the Borrower; or
(o) Death or Permanent Disability. Adams shall die or suffer a Permanent
Disability; or

3



--------------------------------------------------------------------------------



 



(p) Second Credit Agreement and Adams/Lemonis Credit Agreement. (A) An Event of
Default (as defined in the Second Credit Agreement) has occurred and is
continuing or (B) an Event of Default (as defined in the Adams/Lemonis Credit
Agreement) has occurred and is continuing (other than an Event of Default under
Section 7.1(k) (Death; Permanent Disability) of the Adams/Lemonis Credit
Agreement with respect to Lemonis only).
     3. No Default; Representations and Warranties, etc. The Borrower hereby
confirms that, after giving effect to this Amendment, (a) the representations
and warranties of the Borrower contained in Article 4 of the Credit Agreement
and the other Transaction Documents are true and correct on and as of the date
hereof as if made on such date (except to the extent that such representations
and warranties expressly relate to an earlier date, in which event such
representations and warranties are true and correct on and as of such earlier
date); (b) the Borrower is in compliance with all of the terms and provisions
set forth in the Credit Agreement on its part to be observed or performed
thereunder; and (c) no Default or Event of Default has occurred and is
continuing.
     4. Conditions to Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of the following conditions precedent:
     a) Counterparts of Amendment. The Lender shall have received counterparts
of this Amendment duly executed by the Borrower.
     b) Other Documents. The Lender shall have received such documents,
instruments and certificates as the Lender or its counsel may reasonably request
relating to the Transaction Documents and any other legal matters relating to
the Borrower and the Credit Agreement, as amended by this Amendment.
     5. Miscellaneous.
     a) Except to the extent specifically amended hereby, the Credit Agreement,
the Transaction Documents and all related documents shall remain in full force
and effect. Whenever the terms or sections amended hereby shall be referred to
in the Credit Agreement, the Transaction Documents or such other documents
(whether directly or by incorporation into other defined terms), such defined
terms shall be deemed to refer to those terms or sections as amended by this
Amendment.
     b) This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument.
     c) This Amendment shall be governed by the laws of the State of New York,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.

4



--------------------------------------------------------------------------------



 



     d) The Borrower agrees to pay all reasonable costs and expenses, including
legal fees and disbursements, incurred by the Lender in connection with this
Amendment and the transactions contemplated hereby.
[Signature pages follow.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment which
shall be deemed to be a sealed instrument as of the date first above written.
BORROWER:

/s/ Stephen Adams    
 
Name: Stephen Adams
   
 
   
Address for Notices:
     
 
    /s/ Stephen Adams
 
Name: Stephen Adams Living Trust
   

Adams January 15, 2009 Credit Agreement Amendment Signature Page

 



--------------------------------------------------------------------------------



 



         
LENDER:
   
 
        THOR INDUSTRIES, INC.    
 
       
By:
  /s/ Peter B. Orthwein    
Name:
 
 
Peter B. Orthwein    
Title:
  Chairman    

Adams January 15, 2009 Credit Agreement Amendment Signature Page

 